Citation Nr: 1430677	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-10 194	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In October 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the Veteran's record.  In November 2013, the case was remanded for additional development.  

The issue of service connection for a left knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's right knee disability is etiologically related to his military service and injury therein.


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  It applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
The Veteran claims that his right knee disability resulted from a fall in service which involved a complete dislocation of his right patella.  Service treatment records (STRs) confirm that he received treatment for a dislocated right patella in May 1968.

Postservice VA treatment records show chondromalacia of the patella was diagnosed in 2004 and osteoarthritis in 2006, and that despite treatment the right knee disability progressed to the point of requiring a total knee replacement (TKR) in July 2012.   

On September 2009 VA examination, osteoarthritis of both knees was diagnosed.  The Veteran reported multiple dislocations of the right knee following his separation from service, most recently in 1997.  The examiner concluded that because the last right knee dislocation was in 1997, and given that both knees showed osteoarthritis (neither appearing worse than the other), it was less likely than not that the Veteran's knee discomfort was connected or caused by the remote patellar dislocation in service.  

At the October 2010 DRO hearing, the Veteran testified that he sought treatment for his right knee from his family physician in the early 1970s.  [Records of this treatment are unavailable as the physician is retired.]  He also testified he had additional dislocations in the 1970s.  

Statements submitted in support of the Veteran's claim confirm (based on firsthand knowledge) that the Veteran had continuing right knee pain since his separation from service, with additional dislocations and swelling, and required a cane to walk. 

At the October 2011 Travel Board hearing, the Veteran testified that he has had a right knee disability since his separation from service.  He testified he had 3 to 4 additional dislocations of the right knee since service separation, and that he was told by a treating physician that after dislocating his knee, his knee would be more prone to reinjury.  

In July 2012 the Veteran underwent right TKR.  

A December 2013 VA orthopedic outpatient clinic record notes that the Veteran inquired as to the role of patella dislocations in the development of arthritis in his right knee.  It was explained that recurrent right patellar dislocations likely accelerated the development of patellofemoral arthritis in the right knee (although the effect of the dislocations on the development of tibio-femoral arthritis is unclear).  

In December 2013 correspondence, the Veteran's VA primary provider opined that it is at least as likely as not that his knee disabilities/pain are "a direct cause related to his time in the military".  

On January 2014 VA examination, the diagnosis was postoperative right knee.  The Veteran reported chronic knee pain since service.  The examiner opined that the Veteran's right knee condition of arthritis status post total knee replacement was not caused by or a result of the Veteran's knee injury/complaints in service.  The examiner noted there was no objective medical evidence that this Veteran's in service injury weakened the knee given his years of physically demanding post service employment.  Additionally, the examiner noted that the Veteran has diffuse degenerative arthritis to include degenerative arthritis of the cervical, thoracic, lumbosacral spine, right and left knees and the Veteran has multiple risk factors for degenerative arthritis including age, continuous longstanding tobacco abuse, and a history of very physically demanding employment for many years.  The examiner concluded that the Veteran's right knee condition is directly related to this degenerative arthritis which is the direct result of the above noted risk factors.  

The competent medical evidence of record clearly documents that the Veteran has a diagnosis of right knee osteoarthritis, now status post right total knee replacement.  His STRs also clearly document that the Veteran had a complete dislocation of his right patella while in service.  

Upon careful review of all of the [conflicting] medical opinions of record, and resolving reasonable doubt in the Veteran's favor (as required by 38 C.F.R. § 3.102) the Board concludes that the competent evidence of record reasonably supports a finding that the Veteran's right knee disability is related to his military service (and specifically to a documented May 1968 injury therein).  This determination is based primarily on the December 2013 opinion from the VA orthopedic outpatient clinic to the effect that recurrent right patellar dislocations likely accelerated the development of patellofemoral arthritis in the right knee, but also on the Veteran's deemed-credible accounts of recurring dislocations and continuity of right knee pain  since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

While there are VA medical opinions in the record (from September 2009 and January 2014) against the veteran's claim, such opinions do not acknowledge the lay evidence of continuity which are supported by the record.  Therefore, those opinions of record are lacking in probative value, and are outweighed by the evidence supporting the Veteran's claim. Accordingly, the Board concludes that service connection for a post-TKR right knee disability is warranted.


ORDER

Service connection for a post-TKR right knee disability is granted.  


REMAND

The Veteran claims that his left knee disability is secondary to (was caused or aggravated by) his (now) service-connected right knee disability.  As to the left knee, the Board finds the January 2014 examination inadequate because the examiner did not discuss whether the  right knee disability aggravated the left knee disability, particularly in light of the Veteran's contentions that his gait was affected by the right knee disability.  Accordingly, a new examination to secure an adequate opinion is necessary.  

The case is REMANDED for the following 

1. The RO should secure for the record copies of complete updated clinical records of all VA treatment the Veteran has received for his left knee since April 2014.

2. The RO should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify (by medical diagnosis) each left knee disability entity found. 

b. Please identify the most likely etiology for each left knee disability entity diagnosed; specifically, is it at least as likely as not (a 50 percent or better probability), that such disability was either caused or aggravated by the Veteran's right knee disability?  The examiner must address the veteran's contention that his left knee disability is due to gait impairment related to his right knee disability.

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as appropriate.

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


